United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rahway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-464
Issued: June 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2013 appellant, through his representative, filed a timely appeal from
the June 24, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request as
untimely filed and failing to establish clear evidence of error.

1

An appeal is considered filed upon receipt by the Clerk of the Board. 20 C.F.R. § 501.3(f). The notice of
appeal must be filed within 180 days from the date of issuance of an OWCP decision. Id. at § 501.3(e). In this
instance, 180th day fell on a weekend; Saturday, December 21, 2013. Under the circumstances, the period for filing
is extended to the close of next business day, which is Monday, December 23, 2013. Id. at § 501.3(f)(2). The notice
of appeal was received by the Clerk of the Board on December 23, 2013, which renders the appeal timely. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On the prior appeal of this case,3 the Board found on June 15, 2012 that appellant did not
meet his burden of proof to establish an occupational disease in the performance of duty.
Although the Board found that he had sufficiently identified the implicated work factors, the
medical evidence did not present a physician’s well-reasoned opinion on whether the accepted
work factors caused or aggravated his bilateral knee condition. The Board modified OWCP’s
June 8, 2011 decision accordingly and affirmed the denial of appellant’s occupational disease
claim. The facts of the case as set forth in the Board’s prior decision are hereby incorporated by
reference.4
On June 13, 2013 appellant, through his representative, requested reconsideration.
OWCP received this request on June 17, 2013. Appellant submitted an April 23, 2012 treatment
note; a February 15, 2013 procedure note; a March 28, 2012 examination and x-ray report; an
April 9, 2012 imaging study; and a September 10, 2012 impairment evaluation from Dr. Arthur
Becan, an orthopedic surgeon, stating that appellant’s injuries in 2007 and 2008, compounded by
cumulative and repetitive occupational trauma, were the competent producing factors for his
current subjective and objective findings. Appellant also submitted copies of impairment
evaluations conducted in 2009 and 2010.
Appellant’s representative argued that reconsideration should be granted to an employee
who provides pertinent new evidence and argument not previously considered by OWCP. He
contended that the submitted evidence established the element of causal relationship between
appellant’s work activities, ending August 13, 2009 and the aggravation of his bilateral knee
arthropathy.
In a decision dated June 24, 2013, OWCP denied appellant’s reconsideration request. It
found the request untimely. OWCP further found that it did not present clear evidence of error.
Appellant’s representative argues on appeal that the regulation pertaining to untimely
reconsideration requests does not apply in this case because the one-year limitation applies only
to OWCP decisions and appellant was appealing from the Board’s June 15, 2012 decision. He
argues that the request, postmarked on June 13, 2013, was timely under the mailbox rule.

3

Docket No. 12-327 (issued June 15, 2012).

4

On September 2, 2009 appellant, then a 46-year-old letter carrier, alleged that his knees would swell and get
sore to the point that he could hardly walk. He advised that, while delivering mail, walking and climbing stairs, both
knees would swell and become sore and stiff.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”5
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be received by OWCP within one year of the date of the
OWCP decision for which review is sought. The one-year period begins on the date of the
original decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues. This includes any hearing or review of the written
record decision, any denial of modification following reconsideration, any merit decision by the
Board and any merit decision following action by the Board, but does not include prerecoupment
hearing decisions.6
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.7
The term “clear evidence of error” is intended to represent a difficult standard.8 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.9
ANALYSIS
The most recent merit decision in this case was the Board’s June 15, 2012 merit decision
finding that appellant did not meet his burden of proof to establish that he sustained an
occupational disease in the performance of duty. Appellant had one calendar year from the date
of that decision or until June 15, 2013, to ensure that OWCP received any reconsideration
5

5 U.S.C. § 8128(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).

7

20 C.F.R. § 10.607.

8

See supra note 6 at Chapter 2.1602.5.a (October 2011).

9

Id. at Chapter 2.1602.5.b.

3

request. The date of the request or the date of the postmark is immaterial. The regulation makes
clear that the period of limitation is satisfied only by receipt.
The record shows that OWCP received appellant’s reconsideration request on
June 17, 2013. This was two days after the expiration of the period of limitation. The Board
therefore finds that appellant’s reconsideration request was untimely.
The question for determination is whether the untimely request demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.
The medical evidence appellant submitted to support his reconsideration request does not
establish error by OWCP in denying appellant’s claim. The term “clear evidence of error” is
intended to represent a difficult standard. The claimant must present evidence which on its face
shows that OWCP made a mistake. For example, a claimant provides proof that a schedule
award miscalculated, such as a marriage certificate showing that the claimant had a dependent
but the award was not paid at the augmented rate. Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued would have created a conflict in
medical opinion requiring further development, is not clear evidence of error.10
None of the evidence submitted with the untimely request for reconsideration establishes
any error in OWCP’s most recent merit decision.
The Board finds that appellant’s reconsideration request does not demonstrate clear
evidence of error on the part of OWCP in its most recent merit decision, as modified by the
Board’s prior decision. The Board will therefore affirm OWCP’s June 24, 2013 decision
denying that request.
Appellant’s representative contends that appellant was appealing the Board’s June 15,
2012 decision. OWCP has no jurisdiction to review a Board decision. The decisions and orders
of the Board are final as to the subject matter appealed and such decisions and orders are not
subject to review, except by the Board.11 The Board’s June 15, 2012 decision modified OWCP’s
grounds for denial and provided appellant another one-year period within which to request
reconsideration of his case from OWCP. Appellant’s request was untimely.
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual.12 This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.13
10

Dean D. Beets, 43 ECAB 1153 (1992); Leona N. Travis, 43 ECAB 227 (1991). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.5(a) (March 2011)
11

20 C.F.R. § 501.6(d). Appellant had 30 days from the date of the Board’s June 15, 2012 decision to file a
petition for reconsideration with this Board of its decision. Id. at § 501.7.
12

George F. Gidicsin, 36 ECAB 175 (1984) (when OWCP sends a letter of notice to a claimant, it must be
presumed, absent any other evidence, that the claimant received the notice).
13

Michelle R. Littlejohn, 42 ECAB 463 (1991).

4

The appearance of a properly addressed copy in the case record, together with the mailing
custom or practice of the sender, will raise a presumption that the original was received by the
addressee. This is known as the mailbox rule.14
Although the mailbox rule raises a presumption of receipt, it does not raise a presumption
of timeliness. Receipt by OWCP is established. Timely receipt is not.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request as
untimely filed and failing to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Larry L. Hill, 42 ECAB 596 (1991) (the presumption of receipt under the mailbox rule must apply equally to
claimants and OWCP alike).

5

